DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4-5, 7, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected for the recitation of “engaging an actuator with an implant” in line 1.  It is unclear if this is meant to be a new actuator and implant or a further clarification of the implant and actuator recited in claim 16 from which it now depends.  In the interest in compact prosecution the claim will be interpreted as a further clarification.
Claims 4-5, 7, and 22  are rejected a indefinite for depending upon an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 16, 2, 4-5, 7, 9, 11, 14-15, 18-20, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson (US Patent 7128760B2) in view of Dryer et al (US Patent Pub. 20060206207A1).
Michelson discloses a method for spinal repair (radially expanding interbody spinal fusion implants, instrumentation, and methods of insertion, Fig. 1-26).  Specifically in regards to claim 16, Michelson discloses inserting the top and bottom plates (106a,106b) of the implant (100) within an intervertebral disc space such that outer surfaces of the top and bottom plates (106a,106b) face respective upper and lower vertebral bodies (Fig. 1-4 and 22-23; and Col. 10 lines 10-38).  Michelson discloses pulling the actuator (400 and 200) in a proximal direction (direction towards end 102) to translate an expansion member (120) positioned between the inner surfaces (114) of the top and bottom plates (106a,106b) among successive locations along the proximal direction causing the top and bottom plates (24,26) to move among respective, successively increasing lordotic angles defined between the outer surfaces of the top and bottom plates (106a,106b) (Michelson discloses that the post 200 can be configured to engage the expander 120 with a flange or projection that allows it to pull the expander 120 into position to expand the arms 110.  As the expander 120 moves from the leading end 104 to a ramped portion 116 of the interior surface 114 of the arms 110 causing them to expand to a first position shown in Fig. 10 and as the expander 120 continues to move to the seat 118 the implant 100 expands to its full height.) (Fig. 9-11; and Col. 12 lines 1-5, Col. 10 line 39-67, Col. 12 line 53 to Col. 13 line 10).  After pulling the actuator (400 and 200) in the proximal direction (towards end 102) disengaging the actuator (400 and 200) form the expansion member (120) and then removing the actuator (400 and 200) from the implant (100) by further pulling the actuator (400 and 200) in 
Dryer discloses a method for spinal repair (expandable fusion cage and associated instrumentation).  Specifically in regards to claim 16, Dryer discloses an implant (20) having an expandsion member (24) that resists movement in a direction opposite the direction of expansion at each of the successive locations (68a,68b), thereby securing the top and bottom plates (portions 26) at each of the respective, successive increasing lordotic angles (Fig. 1 and 6-10; and page 5-6 Para. [0053] and Page 6 [0056]). It would have been obvious to one having ordinary skill in the art to modify the method of Michelson by modifying the interior surfaces (114) of the plates (106a,106b) and the expansion member (120) to have teeth that engage one another to secure the plates at varying lordotic angles as taught in Dryer in order to be able to maintain the fusion cage in a partially expanded or fully expanded configuration and to increase the stability of the fusion cage when transitioning to the expanded configuration (Page 5-6 Para. [0053]).
In regards to claim 2, Michelson discloses engaging the actuator (400 and 200) with the implant (100) by positioning the actuator (400 and 200) between the inner surfaces (114) of the top and bottom plates (106a,106b) of the implant (100) (Fig. 1, 9-11, and 23).  
In regards to claim 4
In regards to claim 5, Michelson discloses wherein during the engaging step, a handle of the actuator (400 with 200) is rotated in a first direction (see direction of arrow in fig. 24) to engage the threaded end (end of 200) of the actuator (400 with 200) with the expansion member (120) (Fig. 23-24; and Col. 13 lines 29-45 and col. 11 lines 37-52).
In regards to claim 7, Michelson discloses during the engaging step, a handle of the actuator is rotated in a first direction (see direction of arrow in fig. 24) to engage a threaded end (end of 200) of a shaft (200) of the actuator (400 with 200) with a threaded internal bore (134) of  the expansion member (120) and during the removing step, the handle of the actuator (400 with 200) is rotated in a second direction, opposite the first direction, to disengage the threaded end of the actuator (400 with 200) from the expansion member (120) (Fig. 24-26; and Col. 13 lines 5-9 and 29-45, and col. 11 lines 37-52).
In regards to claim 9, Michelson discloses wherein during the pulling step, the expansion member (120) moves along a longitudinal axis of the implant (100) (Fig. 9-11).
In regards to claim 11, Michelson discloses wherein as the expansion member (120) moves in the proximal direction (direction towards end 102), a plurality of deformable members (110 of 106a,106b) deform (The implant 100 has arms 110 which deform with the movement of the expander 120.) (Fig. 9-11; and Col. 10 lines 25-67).
In regards to claim 14, Michelson discloses wherein the top and bottom and plates (106a,106b) are integrally joined at a proximal end (102) (Fig. 1-11; and Col. 10 lines 10-38).
In regards to claim 15, Michelson discloses wherein during the pulling step, the top and bottom plates (106a,106b) move from a first dimension to a second greater dimension (Fig. 9-11).

In regards to claim 18, Michelson discloses wherein during the pulling step, angled surfaces (surfaces extending from rim 138) of the expansion member (120) engage ramp surfaces (116 and 118) of the inner surfaces (114) of the top and bottom plates (106a,106b) (Fig. 9-11 and 6-7; and Col. 12 lines 53 to Col. 13 line 10).
In regards to claim 19, Michelson discloses the expansion member (120) having inclined surfaces (surface adjacent rim 138) and the top and bottom plates (106a,106b) having inclined surfaces (116,118) (Fig. 2a-7B).  However, Michelson is silent as to the inclined surfaces of both the expansion member and the plates having teeth that engage one another.  Dryer recites wherein the ramp surfaces (surfaces 60 and 76) of the top and bottom plates (portions 26) and the expansion member (24) include teeth (pawls 82,86 on the surfaces 76 of member 24 and ratchets 66 on surfaces 60 of portions 26), the teeth (pawls 82,86) of the expansion member (24) engaging successive teeth (ratchets 66) of the ramp surfaces (surfaces 60) upon movement of the expansion member (24), engagement of the teeth (pawls 82,86) of the expansion member (24) and the teeth (ratchets 66) of the ramp surfaces (surfaces 60) rending the top and bottom plates (portions 26) securable at varying lordotic angles (Fig. 6-10; and page 5-6 Para. [0053] and Page 6 [0056]). It would have been obvious to one having ordinary skill in the art to modify the method of Michelson by modifying the interior surfaces (114) of the plates (106a,106b) and the expansion member (120) to have teeth that engage one another to secure the plates at varying lordotic angles as taught in Dryer in order to be able to maintain the fusion cage in a partially expanded or fully expanded configuration and to increase the stability of the fusion cage when transitioning to the expanded configuration (Page 5-6 Para. [0053]).
In regards to claim 20, Michelson discloses wherein when the top and bottom plates (106a,106b) move among the varying lordotic angles, a deformable end portion (portion of end 
In regards to claim 22, Michelson discloses wherein positioning the actuator (400 with 200) between the inner surfaces (114) of the top and bottom plates (106a,106b) comprises advancing the actuator (400 with 200) in a distal direction (direction towards end 104) into engagement with the expansion member (120) (Fig. 1; and Col. 11 lines 37-42).

Claim 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson in view of Dyer as applied to claim 16 above, and further in view of Baynham et al (US Patent 7850733B2).
Michelson in view of Dyer discloses a method comprising connecting an actuator to an implant, inserting the implant between two vertebrae, pulling the actuator to move an expansion member proximally thus causing top and bottom plates of the implant to move between different angles. However, the combination is silent as to implant having a flange extending beyond the top and bottom plates wherein a fixation member is implanted there through.
Baynham discloses a method for spinal repair (PLIF opposing wedge ramp).  Specifically in regards to claims 12-13, Baynham recites the step of implanting a fixation member (76,77,78,79) through an aperture (72-75) of the implant (10) to a vertebral body; and wherein .

Response to Arguments
Applicants amendments filed on 8/25/21 have overcome the previous 112 rejection of claim 7 which is withdrawn.
Applicant's arguments filed 8/25/21 have been fully considered and are moot in light of the new combination of references.  However, in the instant case the Dyer reference is not being used to incorporate the direction of the expansion member’s movement but only to demonstrate that ratcheting teeth on an expansion member and surface of an implant was known in the art as a way to ensure that the expansion member does not move from its intended location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775